Citation Nr: 0324184	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  99-06 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to dependents' educational assistance benefits 
under 38 U.S.C. (Chapter 35).

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 decision by the VARO in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The veteran died in December 2001.  

2.  Basic eligibility for Chapter 35 benefits for the 
veteran's dependents was established effective January 9, 
1998.  

3.  At that time, the appellant was over 26 years of age.  
She was born in August 1969.

4.  The appellant filed her initial claim for dependents' 
educational assistance benefits under the provision of 
38 U.S.C. Chapter 35, in September 1998.  


CONCLUSION OF LAW

The criteria for establishing basic eligibility for 
entitlement to dependents' educational assistance benefits 
under Chapter 35, Title 38, United States Code, have not been 
met.  38 U.S.C.A. §§ 3500, 3501, 3512(e) (West Supp. 2002); 
38 C.F.R. §§ 3.807, 21.3021 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In pertinent part, Chapter 35, Title 38, United States Code, 
extends the VA educational program to surviving children of 
veterans who died of service-connected disabilities and to 
the surviving children of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. 
§§ 3.807, 21.3021.  Ordinarily, a child's period of 
eligibility for educational assistance under Chapter 35 ends 
on his or her 26th birthday.  38 U.S.C.A. § 3512(a); 
38 C.F.R. §§ 21.3040(c), 21.3041(c)(d).  

A modification of the eligibility period may be granted if 
the effective date of the permanent total rating of the 
veteran-parent, or the date of notification to the veteran-
parent of such rating, occurs between the child's 18th and 
26th birthdays, or if the veteran-parent died between the 
child's 18th and 26th birthdays.  In such cases, the basic 
ending date for eligibility will be the child's 26th birthday 
or eight years from the date of the relevant occurrence, 
whichever is later.  However, in no case is the modified 
ending date to extend beyond the eligible person's 
31st birthday.  38 C.F.R. § 21.3041(d).  

The record reflects that by rating decision dated in July 
1998, permanent and total disability due to service-connected 
disabilities was demonstrated.  Since there was not a 
likelihood of improvement, the assigned evaluations were 
considered permanent in nature and not subject to a future 
review examination.  The date of the finding of said 
disabilities was the date of treatment and that was given as 
March 11, 1997.  

The appellant, who is the daughter of the deceased veteran, 
was born on August [redacted], 1969.  Her initial claim for 
dependents' educational assistance benefits was received in 
September 1998.  In her substantive appeal dated in April 
1999, the appellant indicated that her father had been 
100 percent temporarily disabled for many years, before she 
reached the age of 26.  She indicated that during that time 
she was in college, and was without assistance from VA.  She 
believes that an extension due to the fact of her age should 
be allowed since she was going to college before the age of 
26 and was in college in 1999.  She also related that when 
she was 26, her husband was stationed in Germany because he 
was in the military and "I could not go to college."  No 
elaboration was provided.  She noted at that time her father 
had not been approved for permanent 100 percent disability, 
but had been approved for temporary 100 percent disability.  

As discussed previously, however, a child's period of 
eligibility for educational assistance under Chapter 35, when 
based on the death of a veteran-parent, ends on her 26th 
birthday, except where the effective date of a permanent 
total rating of the veteran-parent, or the date of 
notification to the veteran-parent of such rating, occurs 
between the child's 18th and 26th birthday, or if the 
veteran-parent died between the child's 18 and 26th 
birthdays.  The record shows that the appellant was 32 years 
of age at the time of the veteran's death, and that she first 
applied for educational assistance benefits in September 1998 
at age 29.  Accordingly, she does not qualify for educational 
assistance benefits on the basis of the service-connected 
death of the veteran.  Hence, the Board must therefore 
conclude that the criteria for entitlement to dependents' 
educational assistance benefits under 38 United States Code, 
Chapter 35, have not been met.  The Board notes that the 
appellant has neither alleged nor shown entitlement to 
educational assistance benefits under any other provision of 
law.  See 38 C.F.R. § 21.3041(d)(3)-(9).  

ORDER

Entitlement to dependents' educational assistance benefits 
under 38 United States Code, Chapter 35, is denied.  


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



